                                                  EXHIBIT J
Case 18-14820-CMA   Doc 96-10   Filed 09/13/19   Ent. 09/13/19 18:05:36   Pg. 1 of 4
 1

 2
                                                                    The Honorable Timothy W. Dore
 3                                                                                       Chapter 7

 4

 5

 6
                              UNITED STATES BANKRUPTCY COURT
 7                            WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     IN RE:
 9

10                                                      Chapter 7

11        SAMIA EL-MOSLIMANY,                           No. 18-14820-TWD

12
                                                        CREDITOR HAYAT SINDI’S OBJECTION
13                                 Debtor.              TO CLAIMS OF EXEMPTION
14

15
              COMES NOW plaintiff Hayat Sindi (“Creditor” or “Ms. Sindi”), by and through
16

17    undersigned counsel, and hereby objects to the Debtor’s exemptions as follows:

18            1.    The Debtor, Samia El-Moslimany, filed a bankruptcy petition under Chapter 7

19    of the United States Bankruptcy Code on December 20, 2018.
20
              2.    On February 26, 2019, the Chapter 7 Trustee, Ronald G. Brown (“Trustee”),
21
      filed an objection to the debtor’s exemptions on Schedule C. See Dkt. No. 11.
22
              3.    Among other things, the Trustee’s objection explained that the Debtor “lists the
23
      debt of Hayat Sindi in the sum of $1,548,500 as unsecured debt on Schedule F. However …
24

25
      CREDITOR HAYAT SINDI’S OBJECTION TO CLAIMS OF EXEMPTION - 1      Law Offices of Anthony S. Wisen, PLLC
26    (No. 18-14820-TWD)                                                         1752 NW Market St., # 709
                                                                                    Seattle, WA 98107
                                                                            206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA        Doc 96-10      Filed 09/13/19   Ent. 09/13/19 18:05:36                Pg. 2 of 4
 1

 2
      Hayat Sindi recorded judgments against the real property in 2017 and 2018 that appear to fully
 3
      encumber the property…” Id.
 4
             4.      Ms. Sindi joins in each and every one of the Trustee’s stated objections,
 5

 6    including, but not limited to, the foregoing.

 7           5.      Ms. Sindi further objects to Debtor’s characterization of the $500,000 allegedly

 8    owed to Aziza Alyousef as a secured claim against the real property, as stated in Schedule D.
 9
      This claim is believed to be based on a Deed of Trust that was recorded in the King County
10
      Recorder’s Office under Recording Number 20161107000004 (the “Alyousef Deed of Trust”).
11
      The Alyousef Deed of Trust, in turn, claims that the basis for the secured claim against the real
12
      property is found in “Promissory Notes executed on September 1, 2016, corresponding to
13

14    11/29/1437 of the Hijra Calendar.” However, upon translation, the Promissory Note(s)

15    produced to Ms. Sindi (written in Arabic) does not appear to reference the real property or
16    otherwise constitute a secured note. Moreover, it appears from Debtor’s testimony at her 341
17
      examination that she will be unable to document her receipt of most, if not all, of the sums
18
      allegedly underlying the promissory note(s).
19
             Ms. Sindi reserves the right to assert any other basis for these objections or otherwise
20

21    amend this objection at a later date.

22

23

24

25
      CREDITOR HAYAT SINDI’S OBJECTION TO CLAIMS OF EXEMPTION - 2        Law Offices of Anthony S. Wisen, PLLC
26    (No. 18-14820-TWD)                                                           1752 NW Market St., # 709
                                                                                      Seattle, WA 98107
                                                                              206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA         Doc 96-10      Filed 09/13/19    Ent. 09/13/19 18:05:36                Pg. 3 of 4
 1

 2
      DATED this 22nd day of March, 2019.
 3

 4                                              Law Offices of Anthony S. Wisen, PLLC
                                                Attorneys for Hayat Sindi
 5
                                                By      /s/ Anthony S. Wisen
 6                                                      Anthony S. Wisen, WSBA #39656
                                                        1752 NW Market St., #709
 7
                                                        Seattle, WA 98107
 8                                                      Tel: (206) 418-8720
                                                        Email: tony@wisenlaw.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
      CREDITOR HAYAT SINDI’S OBJECTION TO CLAIMS OF EXEMPTION - 3   Law Offices of Anthony S. Wisen, PLLC
26    (No. 18-14820-TWD)                                                      1752 NW Market St., # 709
                                                                                 Seattle, WA 98107
                                                                         206.418-8720 · tony@wisenlaw.com
27



     Case 18-14820-CMA       Doc 96-10     Filed 09/13/19   Ent. 09/13/19 18:05:36               Pg. 4 of 4
